 
 

 
Exhibit 10.16


SETTLEMENT AGREEMENT
 
B E T W E E N


Kenneth J. Adelberg
(“Adelberg”)
- and -


Trackpower Inc.
(“Trackpower”)


WHEREAS Adelberg held a twenty five percent (25%) member interest in Asolare II,
LLC (“Asolare”);


AND WHEREAS Asolare transferred its membership interest in Tioga Downs
Racetrack, LLC to Trackpower in exchange for 1,000 Series A 8% convertible
preferred shares, $3,000.00 initial value (the “Preferred Shares”);


AND WHEREAS Asolare is owed $3,000,000.00 principal of the Preferred Shares and
$440,000.00 in accrued unpaid dividends from Trackpower (collectively the
“Obligations”);


AND WHEREAS Asolare and Trackpower have agreed to settle the Obligations owed by
Trackpower to Asolare by Trackpower issuing one billion two hundred twenty
million (1,220,000,000) restricted shares of its common stock collectively to
Asolare’s members and affiliates;


AND WHEREAS the parties wish to set out in this Agreement the terms, conditions
and covenants of the parties in consideration of settlement of the Obligations;


NOW THEREFORE the parties hereto agree as follows:


1.                      Trackpower agrees to issue Adelberg on or before
February 29, 2008, one hundred fifty five million (155,000,000) restricted
shares of its common stock.


2.                      Trackpower agrees to pay Adelberg twenty five percent
(25%) of ten percent (10%) of cumulative EBITDA in cash, in consecutive
quarterly payments starting with the end of Trackpower’s current fiscal quarter,
which payment shall be tendered within 45 days following each fiscal quarter
end, until the total sum of $250,000.00 is paid.


3.                      The issuance of the restricted shares and the payment of
cash pursuant to the provisions of paragraphs 1 and 2 above shall be a full and
complete settlement of the Obligations.  Time is of the essence of the issuance
of the restricted shares and the payment of cash pursuant to the provisions of
paragraphs 1 and 2 above.

 
 

--------------------------------------------------------------------------------

 

 Notwithstanding anything to the contrary stated in this Mutual Release, if the
shares are not tendered to Adelberg within the applicable time periods specified
and/or if the cash is not tendered to Adelberg in good and available funds
within the time period specified, then the release by Adelberg of his rights or
claims shall automatically become null and void.


Notwithstanding the above release language, Trackpower, in consideration of
Adelberg’s past efforts as a director and/or officer, shall remain obligated to
insure Adelberg under its corporate directors’ and officers’ liability policy
and, in addition, shall provide Adelberg indemnification and any other
protection as it would any current director or officer.


4.                      The parties hereto agree to execute the Mutual Release
which is attached hereto as Schedule “A”.


5.                      The parties agree that in the event that any term or
condition herein or part thereof shall be deemed void, invalid or enforceable by
Court of competent jurisdiction, the remaining terms and conditions or parts
thereof shall remain in full force and effect.


6.                      This Agreement constitutes the entire agreement between
the parties and supersedes all prior representations or agreements related to
this Agreement.




Dated this ____ day of February, 2008.





 
TRACKPOWER, INC.
             
Per:________________________
 
      Name:
 
      Title:




 
ASOLARE II, LLC
         
Per:________________________
 
      Manager












 
_________________________
 
______________________________
 
Witness as to signature of
 
Kenneth J. Adelberg
 
Kenneth J. Adelberg
   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE "A"
 
MUTUAL RELEASE
 
IN CONSIDERATION of the satisfactory performance of the terms of settlement
outlined in the attached Settlement Agreement (the “Agreement”) and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
undersigned, Adelberg and Asolare discharges Trackpower, including its
affiliates, successors and predecessors and  all affiliated entities and the
officers, directors, employees and agents thereof, of and from all actions,
causes of actions, claims, demands and liabilities of every nature or kind
whether arising at common law or in equity, by contract, by tort or under any
statute or otherwise directly connected with the settlement of said Obligations
between Asolare and Trackpower.


AND IN FURTHER CONSIDERATION of the Agreement and other good and valuable
consideration Trackpower hereby releases Adelberg and Asolare, including its
affiliates, successors and predecessors and  all affiliated entities and the
members, officers, directors, employees and agents thereof, of and from all
actions, causes of actions, claims, demands and liabilities of every nature or
kind whether arising at common law or in equity, by contract, by tort or under
any statute or otherwise directly connected to the settlement of said
Obligations between Trackpower and Asolare.


This is not a general release.


THE PARTIES HEREBY INDEMNIFY AND SAVE HARMLESS EACH OTHER from any and all
claims or demands by third parties directly connected to this Agreement.


THE PARTIES HEREBY DECLARE that they fully understand the nature and terms of
this Mutual Release and that the acceptance of the consideration set out in the
Agreement is for the purpose of making full and final compromise, adjustment and
settlement of all claims as aforesaid.


THE PARTIES HEREBY CONFIRM that they have been afforded an opportunity to obtain
independent legal advice to review the contents of the Agreement and this Mutual
Release and confirm that they are executing them voluntarily and without duress.


THE PARTIES HEREBY DECLARE that they fully understand and agree that should they
hereafter make any claim or demand or commence or threaten to commence any
action or complaint against the other party(ies), individually or jointly, for
or by reason of any cause, matter or thing, this document may be raised as an
estoppel to any claim, demand, action or complaint commenced in regard to the
aforesaid.

 
 

--------------------------------------------------------------------------------

 



THE PARTIES AGREE that this Mutual Release shall inure to their benefit and
shall be binding upon their heirs, executors, administrators, successors and
assigns.


Dated this __________ day of February, 2008.







 
TRACKPOWER, INC.
             
Per:________________________
 
      Name:
 
      Title:




 
ASOLARE II, LLC
         
Per:________________________
 
      Manager








 
_________________________
 
______________________________
 
Witness as to signature of
 
Kenneth J. Adelberg
 
Kenneth J. Adelberg
   

 
 

 